Citation Nr: 0118672	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  94-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected spondylolisthesis at L5 with sciatica, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative residuals of recurrent bilateral 
inguinal hernia, to include the propriety of the reduction of 
a 20 percent rating to 10 percent.  




WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to November 
1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1992 RO decision which denied an increase in a 
10 percent rating for spondylolisthesis at L5 with sciatica.  
This case also comes to the Board from an April 1993 RO 
decision which assigned an increased rating of 10 percent for 
the service-connected residuals of a left inguinal 
herniorrhaphy, effective on September 1, 1992 (the RO also 
assigned a temporary total convalescent rating for the same 
disability under 38 C.F.R. § 4.30 effective from July 20, 
1992 through August 1992).  

In a July 1993 decision, the RO granted service connection 
for a right inguinal hernia and, after combining such 
disability with the service-connected left inguinal hernia, 
assigned a 10 percent rating for residuals of recurrent 
bilateral inguinal herniorrhaphy, effective on September 1, 
1992 (the RO also assigned a temporary total convalescent 
rating for the right inguinal hernia under 38 C.F.R. § 4.30 
effective on June 17, 1992 through August 1992).  

In a January 1994 decision, the RO assigned a 20 percent 
rating for the service-connected spondylolisthesis at L5 with 
sciatica, effective on January 10, 1994.  

In an April 1994 decision, the RO assigned a separate 10 
percent rating for the service-connected right inguinal 
hernia, which brought the combined rating for the service-
connected postoperative residuals of recurrent bilateral 
inguinal hernia to 20 percent, effective on September 24, 
1992.  

In a May 1995 decision, the RO assigned a 40 percent rating 
for the service-connected spondylolisthesis at L5 with 
sciatica, effective on February 2, 1995.  In a June 1995 
decision, the RO assigned an effective date of February 3, 
1992 (date of receipt of claim) for the 40 percent rating for 
the service-connected spondylolisthesis at L5 with sciatica.  

In a February 1999 decision, the RO proposed a reduction, 
from 20 percent to no percent, for the service-connected 
postoperative residuals of recurrent bilateral inguinal 
hernia, to become effective on July 1, 1999.  In an April 
1999 decision, the RO effectuated the proposed reduction, and 
a no percent rating was to be assigned for the service-
connected postoperative residuals of recurrent bilateral 
inguinal hernia, effective on July 1, 1999.  

Then, in a May 1999 decision, the RO determined there was 
clear and unmistakable error in the February 1999 and April 
1999 RO decisions, and assigned a 10 percent rating for the 
service-connected postoperative residuals of recurrent 
bilateral inguinal hernia, effective on January 12, 1999.  

In March 2001, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Member of the Board.  

At that hearing, testimony was received on the issue of 
service connection for a gastrointestinal disorder, with the 
provision that it would later be determined whether such 
issue was properly on appeal before the Board.  

The Board notes that the RO denied this claim in an October 
1998 decision (on the basis that new and material evidence 
had not been submitted to reopen such claim).  In December 
1998, the RO had mailed the veteran a Statement of the Case 
concerning the denial; however, he did not thereafter file a 
timely substantive appeal (VA Form 9) on the matter.  Thus, 
this issue is not properly on appeal before the Board and is 
referred to the RO for further appropriate consideration.  

The Board also notes that, at the March 2001 Board hearing, 
the veteran submitted additional medical evidence pertaining 
in part to the issues on appeal.  As the evidence was 
accompanied by an appropriate waiver of RO consideration of 
such evidence (see 38 C.F.R. § 20.1304(c)), it will be 
reviewed by the Board for the decision hereinbelow.  

The veteran was initially represented in his appeal by The 
American Legion, but in a June 1996 RO hearing he withdrew 
that appointment of representation and stated that he did not 
wish to be represented by any organization or individual and 
would represent himself.  



FINDINGS OF FACT

1.  The veteran's service-connected spondylolisthesis at L5 
with sciatica is not shown to be productive of more than 
severe intervertebral disc syndrome.  

2.  The veteran's service-connected postoperative residuals 
of recurrent bilateral inguinal hernia was rated at 20 
percent from September 24, 1992 to January 12, 1999 when the 
rating was improperly reduced to 10 percent by a May 1999 RO 
decision; the veteran was only notified of a proposed 
reduction in rating for the condition and given an 
opportunity to submit additional evidence in February 1999, 
at which time he was notified that the reduction in rating 
would be from 20 percent to no percent and would become 
effective on July 1, 1999 (the May 1999 RO decision 
determined that a February 1999 RO decision proposing such a 
rating reduction and an April 1999 RO decision effectuating 
such reduction were clearly and unmistakably erroneous).  

3.  The evidence shows that the service-connected bilateral 
hernia condition is not manifested by more than a recurrence 
of a small reducible right inguinal hernia and no recurrence 
of an inguinal hernia on the left side.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected spondylolisthesis at L5 
with sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Codes 5292, 5293 (2000).  

2.  The reduction of the rating for the service-connected 
postoperative residuals of recurrent bilateral inguinal 
hernia from 20 percent to 10 percent effective on January 12, 
1999 is void ab initio.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7, 4.10, 4.114 including Diagnostic Code 7338 (2000).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected recurrent bilateral 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7338 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1981 to November 
1983.  A careful review of the service medical records show 
the veteran injured his low back and sustained a left 
inguinal hernia in January 1982.  He underwent a 
herniorrhaphy in March 1982 and had no postoperative 
complications.  He reinjured his back in January 1983 and 
subsequent evaluation showed Grade I spondylolisthesis at L5-
S1, with radiation of pain to the buttocks and both legs.  

In September 1983, a Physical Evaluation Board determined the 
veteran was unfit for further military service due to a 
diagnosis of Grade I spondylolisthesis at L5 with progression 
and no evidence of any neurological defects, and he was 
discharged from service in November 1983 due to physical 
disability.  

In a March 1984 decision, the RO granted service connection 
for spondylolisthesis at L5 with sciatica and residuals of a 
left inguinal herniorrhaphy, assigning ratings of 10 percent 
and no percent, respectively.  

In September 1986, the Board denied an increase in a 10 
percent rating for spondylolisthesis at L5 with sciatica.  

In a July 1990 decision, the RO denied an increase in a 10 
percent rating for spondylolisthesis at L5 with sciatica.  

In February 1992, the RO received the veteran's claims for an 
increased rating for his service-connected disabilities.  In 
a letter received later that month, the veteran's Congressman 
stated that records showed that the veteran underwent surgery 
for a right inguinal hernioplasty during service.  He also 
asserted that, in regard to a back disability, the veteran 
was experiencing frequent urination at night, numbness in the 
legs, and limited motion.  With his letter, the congressman 
enclosed copies of medical records supplied to him by the 
veteran.  The pertinent records consist of duplicative 
service medical records and VA outpatient records dated soon 
after the veteran's military discharge, showing diagnosis and 
treatment for a back disability and hernia.  

In a February 1992 letter to the veteran, David Speranza, 
M.D., summarized the veteran's recent care.  He stated he saw 
the veteran in January 1992 and that a physical examination 
of his abdomen showed a left inguinal herniorrhaphy scar and 
mild tenderness.  A right inguinal hernia was also detected 
at that time.  

On a March 1992 VA orthopedic examination, the veteran 
reported having pain in the lumbar spine radiating down into 
the posterior aspect of the left leg.  He asserted that the 
pain lasted all day and woke him from sleep.  He reported 
that he could not walk more than 20 feet, but the examiner 
noted the veteran had to walk longer distances to get to the 
office and the clinic building.  The veteran stated that he 
took no medicine.  On examination, there was no muscle spasm.  
There was no postural abnormality or fixed deformity.  The 
musculature of the back was normal.  The range of motion of 
the lumbar spine was forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  There was no objective evidence of 
pain on motion.  The pertinent diagnosis was that of 
lumbosacral pain, etiology undetermined.  

On a March 1992 VA gastrointestinal examination, there were 
no findings regarding a hernia or residuals of a 
herniorrhaphy.  The diagnoses included those of intractable 
nausea and vomiting by history, hematemesis and melena daily, 
and no evidence of blood loss.  

A March 1992 medical record from Community Medical Center 
shows the veteran complained of back pain radiating down the 
left leg (he said he bent over to pick up a pack of 
cigarettes and felt the pain).  The diagnosis was that of 
left sacroiliac joint strain.  He was prescribed pain 
medication and heat treatment.  

In a March 1992 decision, the RO denied an increase in a 10 
percent rating for spondylolisthesis at L5 with sciatica and 
denied a compensable rating for residuals of a left inguinal 
herniorrhaphy.  

The medical records from Community Medical Center show that 
the veteran underwent a hernioplasty on June 17, 1992 for a 
right inguinal hernia.  It was noted in a preoperative 
physical examination that he had bilateral inguinal hernias.  
After his operation, the veteran was discharged from the 
hospital but returned 36 hours later complaining of redness, 
swelling, and tenderness in the right inguinal hernia wound.  
A diagnosis of cellulitis was made, and he was readmitted to 
the hospital.  He responded well to treatment (intravenous 
medication and saline soaks) and was discharged later that 
same month.  

The medical records from Community Medical Center show that 
the veteran underwent a hernioplasty on July 20, 1992 for a 
left recurrent inguinal hernia which was considered 
reducible.  Postoperative, he did well and his prognosis was 
good.  

On September 24, 1992, the RO received the veteran's claim 
for an increased rating for the residuals of a left inguinal 
herniorrhaphy.  He also requested another VA examination 
pertaining to his service-connected low back disability, 
stating that the March 1992 was incomplete.  

On an October 1992 VA orthopedic examination, the veteran 
reported having low back pain that lasted all day and woke 
him from sleep.  He described having pain in his spine with 
radiation down into the left leg, paresthesias of the left 
leg, and muscle spasms.  He stated that the pain was 
aggravated by cold and damp weather.  He stated that he could 
not lift more than 25 pounds to 30 pounds.  He reported 
walking about a mile with discomfort and standing for about 1/2 
hour.  The veteran stated that his medication consisted of 
Anaprox.  

On examination, there was no postural abnormality or fixed 
deformity.  The musculature of the back was normal.  The 
range of motion of the lumbar spine was forward flexion to 95 
degrees, backward extension to 35 degrees, lateral flexion to 
40 degrees, and rotation to 35 degrees.  As regards objective 
evidence of pain on motion, the veteran had pain on deep 
flexion and hyperextension.  There was no neurologic deficit.  
The diagnosis was that of lumbar disc disease by history.  

On an October 1992 VA gastrointestinal examination, the 
veteran reported tenderness in the area of his hernia scars.  
The examiner noted there was no recurrence of hernia.  The 
pertinent diagnosis was that of postoperative bilateral 
hernia repair.  

In an April 1993 decision, the RO granted an increase, from 
no percent to 10 percent, for the service-connected residuals 
of a left inguinal herniorrhaphy, effective on September 1, 
1992 (the RO also assigned a temporary total convalescent 
rating for the same disability under 38 C.F.R. § 4.30 
effective from July 20, 1992 through August 1992).  The RO 
also denied an increased rating for spondylolisthesis at L5 
with sciatica.  

A June 1993 VA outpatient record shows that the veteran 
requested a new back brace and medication for muscle spasms 
in his back.  An examination revealed no deformities or 
tenderness in the back.  The diagnostic impression was that 
of chronic back pain.  The veteran was referred for a 
lumbosacral corset and was advised against excessive bending 
or lifting of heavy weight.  

In July 1993, the veteran expressed his disagreement with the 
RO's April 1993 decision, stating he had a bilateral hernia 
condition.  He also claimed his low back disability was 
worse.  He requested VA examinations for both conditions.  

In a July 1993 decision, the RO granted service connection 
for a right inguinal hernia and, after combining such 
disability with the service-connected left inguinal hernia, 
assigned a 10 percent rating for residuals of bilateral 
inguinal herniorrhaphy, effective on September 1, 1992 (the 
RO also assigned a temporary total convalescent rating for 
the right inguinal hernia under 38 C.F.R. § 4.30 effective 
from June 17, 1992 through August 1992).  

An August 1993 medical record from Community Medical Center 
shows the veteran complained of lower back pain.  The 
diagnosis was that of lumbosacral strain.  

On an August 1993 VA orthopedic examination, the veteran 
complained of having low back pain, more on the left side.  
He also reported having numbness in the left foot on the 
bottom of the small toes.  He denied having any symptom of 
difficult urination or bowel movement.  He stated that he 
took Naprosyn for back pain.  

On examination, there was no focal muscle atrophy or 
fasciculation seen.  Muscle power in the lower extremities 
appeared to be normal in dorsiflexion and plantar flexion of 
the foot and toes and in the quadriceps.  There was no 
definite sensory deficit.  A straight leg raising test in the 
sitting position was almost to 90 degrees.  There was 
accompanying pain in the back on a Fabere's test.  Muscle 
stretch reflex was symmetrical and 2+ on both sides, 
including knee jerk and ankle jerk.  There was tenderness in 
the lumbosacral area.  There was no extensor plantar 
response.  The impression was that of chronic low back pain.  
The examiner stated that, objectively, definite reflex change 
or muscle weakness was not seen but that this did not 
necessarily rule out the possible presence of L5 
radiculopathy.  An EMG study of the leg and, if warranted, an 
MRI scan of the lumbar spine were ordered.   

A September 1993 VA EMG study revealed minor findings 
suggestive of an L4 radiculopathy on the left with mild 
persistent proximal denervation and evidence for a distal 
right peroneal (ankle level) nerve injury probably secondary 
to trauma.  

In his September 1993 substantive appeal (VA Form 9), the 
veteran asserted that he was not given a proper VA 
examination and that his medical records supported his claim 
for an increased rating for his low back disability.  

A September 1993 MRI scan of the lumbar spine performed by 
the Northeastern Pennsylvania MRI Imaging Center revealed 
findings of transitional vertebra at the lumbosacral junction 
with lumbarization of S1, degenerative disc disease at L4-5 
and L5-S1, minimal forward subluxation of L5 relative to S1, 
and mild disc herniation of the L5-S1 disc into the epidural 
fat.  

In an October 1993 statement, the veteran expressed his 
disagreement with the rating assigned his hernia condition.  
He stated that he had painful scarring and persistent 
bulging.  

On a November 1993 medical record, Alan Gillick, M.D., noted 
the veteran's reports of back pain with radiation into the 
left leg, feelings of having to urinate every 15 minutes when 
lying down at night, inability to straighten up after bending 
for three to four minutes, and pain into the leg and numbness 
in the buttocks after sitting too long.  The doctor stated 
that the pain distribution was in the anterolateral thigh but 
posterior calf, which was a non-dermatomal distribution and 
did not seem to fit L5.  He noted that the veteran's report 
that three months previously he had an episode where the back 
went out and affected pain and numbness in the left lateral 
three toes with a burning sensation.  

An examination revealed a palpable step-off, with tenderness 
at and just above the step-off.  There was pain with 
extension and extension rotation bilaterally.  A straight leg 
raising test was negative.  A motor examination was normal.  
A sensory examination showed decreased sensation along the 
lateral calf and dorsal foot bilaterally.  Reflexes were 1+ 
and symmetric at the Achilles.  X-ray studies revealed a 
Grade I spondylolisthesis at L5-S1, and an MRI revealed 
degeneration of the L4-5 and L5-S1 discs with a Grade I 
spondylolisthesis at L5-S1.  The doctor stated that the 
veteran's pain was due to his spondylolisthesis.  

At a November 1993 RO hearing before a Hearing Officer, the 
veteran testified that he had experienced pain and spasms in 
his back with pain radiating down his left leg; that he had 
weight-carrying limitations of no more than 10 pounds; that 
he could drive no more than 1/2 hour with discomfort before he 
had to stop; that he wore a back brace at times; that he 
recently lost his job due to his inability to work on account 
of his back (he said he had worked in general maintenance and 
as a sewing machine mechanic); and that his recent VA 
examinations of the back and for a hernia were inadequate.  

In a January 1994 decision, the RO assigned a 20 percent 
rating for the service-connected spondylolisthesis at L5 with 
sciatica, effective on January 10, 1994.  

A January 1994 VA outpatient record indicates that the 
veteran had developed low back pain and pain along the 
posterior aspect of the left leg two to three days previously 
upon waking up.  The provisional diagnosis was that of back 
pain due to muscle strain with degenerative disc disease 
(mild) and lumbarization of L5-S1.  The veteran was referred 
for further evaluation.  

On a February 1994 VA gastrointestinal examination, the 
veteran was evaluated for possible recurrence of a right 
inguinal hernia.  He reported that, since his right and left 
hernia repairs in 1992, he had not had any particular problem 
with the left side but had had problems with the right side 
(he said he could feel a small piece of tissue or lump coming 
down in the right side of his scrotum about five to six times 
a month).  His abdominal complaints primarily concerned 
having a sharp pain in his right lower quadrant radiating 
down into his groin, to the scrotum, and into the right 
testis.  

On examination, there was a well-healed right inguinal scar.  
There was some tenderness in the area of the scar and down 
into the inguinal area.  The examiner stated a defect could 
not be felt at that time.  When the veteran was asked to 
stand and cough, the examiner stated that there was no 
impression of any object or piece of tissue coming down into 
the inguinal canal.  The examiner stated that the veteran 
probably did have a recurrent right inguinal hernia from the 
history he provided, but that a hernia was not felt that day.  

In a February 1994 medical record, John McAndrew, M.D., 
stated that he examined the veteran and diagnosed him with 
disc disease and a recurrent right inguinal hernia.  

A February 1994 VA outpatient record shows that the veteran 
had a recurrent right inguinal hernia.  Operative correction 
of the problem was suggested.  

In his March 1994 substantive appeal (VA Form 9), the veteran 
claimed he was entitled to a 10 percent rating for a 
recurrent right inguinal hernia.  

A March 1994 VA outpatient consultation report indicates 
that, on examination, there was tenderness and pain in the 
left sacroiliac joint and exquisite tenderness to palpation 
over L5-S1.  The lower extremities were within normal limits.  
The veteran complained of discomfort on a straight leg 
raising test on the left (the right was negative).  The left 
lower extremity was 1/2 to 3/4 inches longer than the right lower 
extremity in a supine position.  In rating his back pain, the 
veteran stated it was a "one" if he was resting or taking a 
hot bath and a "ten" if he was working or twisting certain 
ways.  The pain was localized mainly about the left 
sacroiliac joint and L5-S1, and the area of T9-10 was 
reported as tight and uncomfortable.  There was no paralysis 
or paresis.  Strength testing was generally 5/5, with 
increased discomfort reported on resisted trunk movements and 
resisted straight leg raising.  There were no antalgic 
deviations noted.  The assessments were those of chronic low 
back pain for 12 years; left sacroiliac tenderness; and 
tenderness, pain, and hypermobility at T9-10.  The doctor 
prescribed physical therapy.  

In an April 1994 decision, the RO assigned a separate 10 
percent rating for the service-connected right inguinal 
hernia, which brought the combined rating for service-
connected postoperative residuals of recurrent bilateral 
inguinal hernia to 20 percent, effective on September 24, 
1992.  

VA outpatient records dated in December 1994 show the veteran 
complained of having low back pain.  He reported that he 
twisted his lower back while walking up steps.  An 
examination revealed that his deep tendon reflexes were 3+ in 
the lower extremities.  Sensation was mildly reduced in the 
left foot.  Movement in the lower extremities was restricted 
due to pain.  There was localized pain on palpation at L4, 
L5, and S1.  X-ray studies of the lumbosacral region revealed 
no signs of vertebral fracture or visible disc protrusion.  
The diagnostic impression was that of low back pain with 
muscle strain.  Pain medication and a muscle relaxer were 
prescribed.  

On a subsequent visit, an examination revealed a decrease in 
lumbosacral range of motion (flexion to 45 degrees and 
rotation to 10 degrees) and paravertebral spasm.  A motor 
examination and deep tendon reflexes in the lower extremities 
were normal.  The impression was that of spondylolisthesis.  

A February 1995 VA outpatient record shows that the veteran 
reported having had multiple abdominal surgeries and a 
fracture of the right leg in 1990 from a motor vehicle 
accident.  He also complained of neurologic deficit in the 
third, fourth, and fifth toes of the left leg and of 
intermittent paresthesias that worsened with sitting and 
tingling of both thighs.  An examination revealed that he had 
an antalgic gait.  A straight leg raising test was positive, 
with the left worse than the right.  There was questionable 
sensory deficit in the left leg.  There was an absent 
Achilles reflex on the right.  There was tenderness over L5-
S1.  X-ray studies of the lumbosacral spine revealed 
spondylolisthesis at L5-S1 with spina bifida and L5 collapse.  
The impression was that of chronic back pain secondary to L5 
spondylolisthesis with vertebral collapse.  

In a February 1995 statement, the veteran asserted that 
medical records show his back disability was severe, with 
surgery as the only treatment alternative.  He claimed a 40 
percent rating (under Diagnostic Code 5293) was warranted.  

On a March 1995 VA neurological examination, the veteran 
complained of having back pain that radiated down to both hip 
areas and of tingling and numbness of the legs and buttocks.  
He reported that he had no job at present (he said he was 
laid off) and that he took Percodan.  

On examination, his casual walking was normal, and he could 
walk on toes and heels and hop on either leg alone.  He could 
squat and stand up.  A straight leg raising test in the 
sitting position was almost 75 degrees to 90 degrees.  There 
was no evidence of a Fabere's sign.  Muscle stretch reflex 
was 2+ on both sides.  An ankle jerk was still demonstrable 
when the veteran was kneeling on the chair (i.e., about 1 to 
2+ bilaterally).  There was no evidence of an extensor 
plantar response.  Arterial pulsations were present.  There 
was no definite sensory deficit.  The impression was that of 
history of low back pain.  The examiner remarked that reflex 
change and focal atrophy of the muscles were not seen.  

On another March 1995 VA orthopedic examination, the veteran 
complained of having low back problems with radiation into 
the left leg.  He reported that, since his military 
discharge, he had had a few jobs that never lasted very long 
and that he was currently in a mechanical engineering 
schooling job.  The examiner stated that X-ray studies taken 
that morning revealed findings of a spondylolysis at the 
lumbosacral level and that the appearance with some 
hypoplasia of the posterior elements at L5 indicated this was 
a congenital problem rather than a traumatic one (he said the 
films showed some mild narrowing at the lumbosacral joint 
with some modification in the lumbosacral disc, as would 
occur in this kind of congenital variant).  

The VA examiner stated that surgery had not been recommended 
and that the veteran was currently taking pain-killing 
medication for his back.  On examination, his gait and 
station were normal.  He voluntarily limited the range of 
motion in his back to 30 degrees of bending forward, 10 
degrees of backward bending, and 20 degrees bending to each 
side.  The veteran pointed to multiple levels in his spine as 
areas of pain, including the lower back.  There was no muscle 
spasm present that would limit the range of motion, and no 
deformity was noted.  The spinal curves were normal.  The 
veteran reported having tenderness to even gentle pressure in 
his areas of complaint.  

An examination of the legs showed residuals of a right leg 
injury with scars in the lower leg and a surgical scar at the 
right ankle (the veteran reported having sustained fractures 
in a motor vehicle accident after service, which were treated 
with open reduction of the right ankle).  The legs were equal 
in length, and there was no muscle atrophy in the thighs or 
calves.  The patellar and Achilles tendon reflexes were 
active and equal.  Pedal pulses were normal.  A straight leg 
raising test was done poorly on both sides.  The diagnosis 
was that of congenital spondylolysis at the lumbosacral level 
with mild narrowing at the lumbosacral disc space.  

The examiner summarized that the veteran's basic problem in 
the low back was a congenital spondylolysis that had not led 
to a spondylolisthesis (i.e., there was no slippage of the 
vertebrae of one upon the other) but that such could occur in 
the future at the lumbosacral levels.  

On a March 1995 VA X-ray report of the lumbosacral spine, a 
radiologist interpreted the findings as showing a Grade I 
spondylolisthesis at L5-S1, with the study otherwise normal.  

An April 1995 VA CT scan of the lumbosacral spine revealed 
findings of a minimal bulge at L4-5 with facet overgrowth 
into the canal causing some narrowing and Grade I 
spondylolisthesis at L5-S1 without bulging or herniated disc; 
the remainder of the examination appeared to be within normal 
limits.  

In a May 1995 decision, the RO assigned a 40 percent rating 
for the service-connected spondylolisthesis at L5 with 
sciatica, effective on February 2, 1995.  

A June 1995 VA outpatient record indicates the veteran 
requested pain medication for his back.  He reported that he 
had been taking Percodan.  He denied any bowel or bladder 
changes or weakness in the lower extremities.  

In a June 1995 decision, the RO assigned an effective date of 
February 3, 1992 for the 40 percent rating for 
spondylolisthesis at L5 with sciatica.  

In August 1995 letters, the veteran disputed an RO finding 
that the bilateral factor (under 38 C.F.R. § 4.26) did not 
apply in rating the service-connected hernia conditions.  He 
contends that, under the provisions of 38 C.F.R. § 4.26, a 10 
percent rating should be added to the current 20 percent 
rating for the hernia conditions.  He also contends that 
findings of muscle spasms and neurological defects in his low 
back warranted a 60 percent rating (under Diagnostic Code 
5293).  With his letters, the veteran enclosed copies of VA 
medical records, parts of which he underscored (such records 
are duplicative of those already of record).  

In a March 1996 letter, the veteran contended that the 
medical evidence in the record showed that he met the 
criteria for a 60 percent rating (under Diagnostic Code 5293) 
for his low back disability.  

On a March 1996 VA orthopedic examination, the veteran 
complained of pain in the low back extending into the left 
leg with numbness in the outer toes of the left foot.  On 
examination, his gait and station were normal.  The range of 
motion of his low back was moderately restricted:  forward 
bending to 60 degrees, backward bending to 20 degrees, and 
bending to each side to 30 degrees.  There was no overt 
muscle atrophy present in the left leg.  A straight leg 
raising test was slightly positive on the left.  The left 
ankle jerk was quite diminished, and there was numbness on 
the outer side of the left leg and the outer toes of the left 
foot.  There was no footdrop, but the veteran had some 
difficulty in moving the toes on the left foot.  On standing, 
the spinal curves were normal.  There was no muscle spasm in 
the low back.  The veteran pointed to the left low back as 
his chief area of pain.  There was no localized tenderness 
present.  

The VA examiner stated X-ray studies (conducted at that time) 
revealed that there was a congenital hypoplasia of the 
posterior elements of L5 (i.e., the bones in the area were 
smaller than normal) with an associated spondylolysis and 
that spondylolisthesis (i.e., L4 riding forward on L5) was 
not actually seen.  The examiner summarized that, in addition 
to the positive findings as described, the veteran had 
spondylolysis at the lumbosacral level with some disc bulging 
(based on MRI studies), some spinal stenosis (although he 
said he did not actually see disc space narrowing on the X-
ray studies), and clinical signs of some moderate nerve root 
compression involving the lumbosacral nerve on the left.  

On a March 1996 VA X-ray report of the lumbar spine, the 
radiologist interpreted the findings as showing a normal 
lumbar spine.  

On a March 1996 VA neurological examination, the veteran 
reported that he had not been working due to pain in the 
back, which he said came and went.  On examination, he walked 
in a somewhat guarded manner but could walk on toes and 
heels.  There was no focal muscle atrophy or fasciculation.  
A straight leg raising test in the sitting position was 75 
degrees to 90 degrees.  There was no Fabere's sign.  Muscle 
stretch reflexes were symmetrical on both sides with 2+ knee 
and ankle jerks and no extensor plantar response.  The 
impressions were those of history of chronic low back pain 
and no reflex change, neurologically.  

On a subsequent March 1996 VA examination, the veteran 
reported having a history of herniorrhaphies on the left and 
right.  He also reported a recurrence of a right inguinal 
hernia and constant low back pain.  On examination, the 
abdomen was normal.  

An examination of the spine revealed no limitations in range 
of motion:  forward flexion exceeded 90 degrees, he was 
capable of touching his toes with the legs fully extended, 
backward extension was to 30 degrees, lateral flexion was to 
40 degrees, and rotation was normal.  There was no evidence 
of paraspinal muscle abnormality.  His gait was normal in 
every respect, and he was capable of walking on his heels and 
toes without apparent difficulty.  

A neurological examination showed no evidence of muscle 
atrophy or fasciculations (either generalized or localized).  
An evaluation of pain and touch revealed no abnormalities, 
and position sensation was also normal.  The Achilles and 
quadriceps reflexes were symmetrical and very brisk.  There 
was no ankle clonus.  The doctor concluded that the veteran 
had no clinical evidence of abnormalities of the spine or 
evidence of lumbosacral radiculopathy, and stated the single 
major abnormality that day was definite evidence of a 
recurrence of a right inguinal hernia.  

At a June 1996 RO hearing before a Hearing Officer, the 
veteran testified that medical records (which he claimed were 
overlooked by VA doctors) showed he had neurological deficits 
in his legs due to a back disability and that he should be 
entitled to a 60 percent rating (under Diagnostic Code 5293); 
that he always had muscle spasms and required treatment for a 
recurrent right inguinal hernia; that he had back pain every 
day with constant radiation down his left leg; that the pain 
was affected primarily by activity; that he had difficulty 
with walking up and down stairs; and that he was currently in 
school and missed classes due to his back disability.  His 
mother stated that she had witnessed the back and leg 
problems described by the veteran.  At the hearing, the 
veteran submitted copies of medical reports, which were 
duplicative of previously received service and post-service 
medical records.  

In a letter dated in May 1996 and received at the RO in May 
1997, the veteran disputed the determination of the RO 
Hearing Officer that the evidence of record did not 
demonstrate that the symptomatology of the veteran's service-
connected back disability was pronounced in degree (under 
Diagnostic Code 5293).  Attached to his letter, the veteran 
submitted copies of medical reports, which were duplicative 
of previously received service and post-service medical 
records.  

On a September 1997 VA neurological examination, the veteran 
reported that he worked as an office manager and took Vicodin 
for back pain.  On examination, he could walk on his toes and 
heels and could hop on either leg alone.  On bending forward 
when standing straight, his fingertips reached about 10 cm. 
off the floor.  Muscle stretching was symmetrical and 2+ on 
both sides, including knee and ankle jerks.  There was no 
excessive plantar response or straight leg raising sign.  In 
a sitting position, a straight leg raising test was almost 75 
degrees to 90 degrees.  The impressions were those of history 
of chronic low back pain, and no definitive reflex change 
demonstrable.  

On another September 1997 VA neurological examination 
(performed at the request of the veteran), motor strength was 
good in the right lower extremity.  The left lower extremity 
strength was difficult to assess due to pain.  It was noted 
that there was no definite weakness or atrophy in the left 
lower extremity.  Deep tendon reflexes were 2+, with plantars 
downgoing.  There were decreased peripheral pulses at the 
lateral aspect of the left knee to the little toe.  A 
straight leg raising test was 60 degrees on the right and 40 
degrees on the left.  There was a negative Babinski's sign.  
There was tendinitis over the lower lumbar and sacral regions 
and the left sacroiliac joint.  Lower paraspinal muscle spasm 
was noted.  There was decreased sensation in the lateral 
aspect of the left lower leg.  The diagnoses were those of 
chronic low back pain and probable chronic L4-5 radiculopathy 
on the left.  

On a September 1997 VA orthopedic examination, the examiner 
noted that the veteran had not had any surgery on his back 
and that his current treatment consisted of taking hot baths 
and Vicodin tablets as needed for pain.  The veteran reported 
that his pain was in the left side of the low back extending 
down the left leg, with numbness in the outer three toes.  He 
related that, for the past year, he had a job as a manager in 
a paper factory, described as a desk job.  

On examination, he walked with a marked limp on his left leg.  
There was no muscle atrophy in either leg.  The tendon 
reflexes at the knees and ankles were normal.  The veteran 
reported having good sensation in the thighs with diminished 
sensation throughout the left lower leg and foot.  There was 
no muscle spasm in the low back.  The veteran reported that 
there was tenderness in the left low back to even a rather 
gentle touch.  He voluntarily limited the range of motion of 
the low back to 40 degrees of forward bending, 0 degrees of 
backward bending, and 25 degrees of bending to each side.  
The examiner interpreted X-ray studies taken at that time to 
reveal a pars defect at the lumbosacral level, with no 
obvious slip or offset at the lumbosacral level or 
intravertebral joint space narrowing.  The examiner 
summarized that X-ray studies and CT scan evidence in the 
record appeared to show a congenital spondylolysis at the 
lumbosacral level without actual spondylolisthesis and a 
bulging disc at L4-5.  The examiner stated that a bulging 
disc could actually be found in patients who had no 
complaints, so that such a finding in the veteran was rather 
minor.  The examiner opined that the conditions at L4-5 and 
the lumbosacral level could account for low back and left leg 
pain and could limit his physical activities to work of a 
light nature, avoiding any heavy lifting or frequent bending 
of the back.   

A September 1997 VA X-ray report of the lumbosacral spine was 
interpreted by a radiologist as revealing a minimal anterior 
spondylolisthesis at the level of L5-S1.  

A September 1997 VA EMG/nerve conduction report indicates a 
right peroneal palsy and probable chronic L5-S1 radiculopathy 
on the left.  

In letters to his congressman and received by the RO in 
December 1997, the veteran argued that medical evidence 
proved he was entitled to a 60 percent rating (under 
Diagnostic Code 5293) for his service-connected back 
condition.  Attached to the letters, the veteran submitted 
copies of medical reports, which were duplicative of 
previously received service and post-service medical records, 
and an annotated November 1997 Supplemental Statement of the 
Case.  

On a January 1998 VA orthopedic examination, the veteran 
walked with a limp on his right leg.  He had a limited range 
of motion of his lower back to 50 degrees of forward bending, 
15 degrees of backward bending, and 20 degrees of bending to 
each side.  He reported that his pain was located in the 
lower part of the low back near the sacroiliac dimples and 
was worse on the left.  He reported having pain even with a 
very gentle touch in that area.  There was no muscle spasm 
present in the low back.  The spinal curves were normal.  

On examination of the legs, the veteran reported having 
numbness involving the outer side of the left lower thigh and 
numbness skipping to the lower leg and extending to the outer 
side of the left foot.  He reported having an inability to 
move the outer three toes of the left foot.  There were no 
signs of muscle atrophy in the thighs, calves or the 
intrinsic muscles of the feet.  There were no signs of 
neurological deficits in regard to reflexes in that both knee 
and ankle jerks were active and equal.  There was no footdrop 
present.  There was a good range of motion in both ankles and 
feet and normal motion in the hips and knees.  The examiner 
noted that a radiologist reported minimal spondylolisthesis 
at the lumbosacral level in the most recent X-ray report.  On 
a review of X-ray studies taken that day, the examiner agreed 
that there was possibly at most a minimal degree of 
spondylolisthesis at the lumbosacral level.  The examiner 
also noted that there was no overt narrowing of the 
lumbosacral joint space and that such did vary to a minimal 
degree with other levels (but stated there was a normal 
variation in the lumbosacral level).  

The VA examiner opined that the presence of a congenital 
spondylolysis at the lumbosacral level could account for some 
mild changes at that level (in addition to or including MRI 
findings of some bulging at that disc level to a mild degree 
and some partial loss of fluid in the disc).  The examiner 
stated that, as noted in his previous examination report, 
these were findings that occurred with the gradual 
progression of changes taking place from a congenital 
spondylolysis.  He explained that the discs were under an 
unnatural degree of stress and strain in the absence of the 
normal bony support, which eventually led to additional 
damage of the disc at the lumbosacral level and usually to a 
gradual worsening of the spondylolisthesis.  

On a January 1998 VA neurological examination, the veteran 
complained of low back pain with radiation to the left 
posterior thigh and leg.  He denied any bladder or bowel 
problems.  On examination, straight leg raising was full, and 
there was no paraspinal spasm.  Lower extremity strength and 
sensation was "ok" except for a subjective decrease in the 
left lateral leg.  The veteran could walk on his toes and 
heels and tandem walk.  Deep tendon reflexes were 2+, 
including ankle jerks, and plantars were downgoing.  The 
examiner found there was a non-anatomic subjective sensory 
loss which was of no clinical significance.  The diagnosis 
was that of low back pain with no neurological disability.  

On an April 1998 VA gastrointestinal examination, the veteran 
complained of having pain in both left and right inguinal 
areas and a feeling of lumps in both groins.  The examiner 
stated that medical records were reviewed and there was no 
evidence of malignancy.  On examination, there was a small, 
reducible right inguinal hernia, which was operable.  The 
examiner noted that the veteran had not used a truss and his 
hernia was remediable.  There was no evidence of a ventral 
hernia.  The examiner stated that diagnostic and clinical 
tests were not indicated.  The diagnosis was that of 
recurrent right inguinal hernia.  

In an April 1998 addendum to the VA neurological examination 
report of January 1998, the examiner noted the claims folder 
had been reviewed.  The examiner stated that there was no 
radicular distribution of low back pain and that strength and 
sensation were all within normal limits except for a 
subjective decrease in pinprick on the left lateral leg which 
was "not genuine" and did not follow the distribution of 
any nerve or root.  The examiner stated that the knee and 
ankle jerks were 2+ and symmetrical, plantars were downgoing, 
straight leg raising was full, and there was no paraspinal 
spasm.  The examiner diagnosed a normal neurological 
examination and remarked that prior VA compensation 
examinations (some with EMG reports) were "worthless" and 
that bulging discs on CT scan or MRI were considered normal.  

In May 1998, the RO received letters sent to the veteran's 
Congressman by the veteran, his mother, and a friend.  In the 
letters, they argued that the manner in which VA examinations 
of the veteran were conducted were inadequate.  In a June 
1998 letter, the veteran again expressed his dissatisfaction 
with how VA examinations were conducted.  

On a June 1998 VA neurological examination, the examiner 
reviewed the claims folder and noted pertinent findings, 
including the diagnoses on previous VA examinations.  The 
veteran complained of chronic low back pain radiating down 
the left leg and at times numbness in the lateral three toes 
of the left foot.  He also complained of urinary frequency 
but denied urinary, stress, or fecal incontinence.  He 
related that he was unable to work at anything, but sedentary 
jobs due to his radiating back pain.  He reported an open 
reduction of a severe compound fracture involving the distal 
leg between the knee and ankle.  

On examination, the peripheral pulses were present 
throughout, including the femoral area.  There was no atrophy 
of any muscles or fasciculations.  There was no weakness in 
extension and flexion of the distal lower extremities.  There 
was no muscle spasm in the lumbar area.  There was a slight 
loss of the normal curvature of the lumbar spine.  The 
veteran was able to take his shoes and socks off without any 
difficulty.  There was no sensory deficit in either of the 
lower extremities on monofilament examination.  There was a 
somewhat equivocal response involving the lateral three toes 
of the feet on the left, but the veteran was able to feel the 
monofilament in the other areas of the L1-S1 dermatomes.  On 
reflex testing, a slight asymmetry was noted.  The reflexes 
were normal throughout except for the patellar and Achilles 
on the left.  The reflexes were slightly hyperactive or brisk 
throughout, categorized as a 3+, but the patellar and 
Achilles reflexes on the left were hyperactive at 4+.  On a 
straight leg raising test, there was no pain, muscle spasm or 
guarding up to 45 degrees.  

The examiner summarized that the only abnormal findings on 
the neurological examination were at the patellar and 
Achilles reflexes on the left side (they were markedly 
hyperactive, slightly more than the right side).  The 
diagnoses were those of Grade I anterior spondylolisthesis at 
the L5-S1 level and degenerative disc disease involving the 
lumbar spine at the levels of L4-5 and L5-S1.  The examiner 
remarked there were hyperactive Achilles reflexes in the left 
and right legs.  In an addendum report, the examiner stated 
that a July 1998 MRI report was reviewed, confirming his 
diagnoses on the neurological examination (and adding there 
was no disc herniation or nerve root impingement reported at 
the L4-5 and L5-S1 level).   

On a July 1998 VA orthopedic examination, the veteran 
reported that he had recently been working in a computer 
position.  He complained of having chronic back pain which 
was aggravated by changes in weather and increased activity 
and stated he might be awakened by the pain.  

On examination, he could squat fully and then assume the 
erect position in part by "walking" up the thighs with his 
hands, especially on the left side.  There was no spasm of 
the paraspinal muscles.  There was no pain into the posterior 
superior iliac spine (PSIS).  There was tenderness at the 
left sciatic notch.  There was no pain on palpation over the 
trochanters.  The range of motion of the low back was that of 
flexion to 80 degrees (fingertips were 8 inches from the 
floor, producing pain in the left PSIS), extension to 20 
degrees (with pain in the left PSIS), lateral flexion to the 
right to 35 degrees, and lateral flexion to the left to 30 
degrees (with pain at the lumbosacral level in the midline 
and at about L4).  A straight leg raising test in the seated 
position was 90 degrees on both sides, with the veteran 
complaining of slight pulling on the left.  

On reflex testing, knee jerks were 3+ (brisk and equal) and 
ankle jerks were 1+ on the right and 2+ on the left.  The 
extensor hallucis longus dorsiflexed the toe.  There was good 
strength in the right leg and slight weakness in the left 
leg.  Babinski reflexes were normal on the right and left.  
The pulses (dorsalis pedis and posterior tibialis) were 
present, brisk, and equal.  Sensation was intact throughout 
both lower extremities, from the inguinal ligament to the 
toes, but there was decreased sensibility in the left leg (in 
areas just above the patella, between the knee and ankle, 
dorsum of the foot, and lateral three toes).  

The examiner, on reviewing a previous MRI and CT scan of the 
lumbar spine together with the veteran's history and physical 
examination findings, concluded that he had a congenital 
problem in that he had a spondylolisthesis with moderate 
anterior slippage.  Regarding whether there was a disc 
difficulty at L4-5 and L5-S1, the examiner also opined that 
he had mild irritation or a mild problem involving the L4-5 
nerve root on the left side.  

A July 1998 X-ray study of the lumbar spine, taken at St. 
Luke's Hospital, revealed findings of mild diffuse annular 
disc bulging at L4-5 and, to a lesser degree, L5-S1; and 
findings of degenerative disc disease at L5-S1 and disc 
desiccation at L4-5.  

VA outpatient records dated from November 1998 to January 
1999 show that the veteran mainly complained of chronic back 
pain.  An examination in November 1998 revealed no focal 
neurological deficit, a straight leg raising test to 50 
degrees on the right side and 75 degrees on the left side, 
and 2+ and symmetrical deep tendon reflexes.  The pertinent 
assessments were those of chronic low back pain and probable 
L4-5 radiculopathy.  

An examination in December 1998 revealed findings of a 
recurrent inguinal hernia, normal gait, normal strength in 
the lower extremities, normal tone and bulk of muscles in the 
lower extremities, and 2+ and symmetrical reflexes in the 
lower extremities.  The pertinent diagnoses were those of 
lumbar spondylosis with S1 radiculopathy and recurrent 
bilateral inguinal hernia.  Additional examinations in 
December 1998 showed no neurological deficit in evaluating 
the low back and lower extremities or back spasm, a negative 
straight leg raising test, and flexion of the low back to 90 
degrees (with pain on full flexion).  A January 1999 notation 
indicates that a neurologist and rheumatologist had noted a 
recurrent right inguinal hernia.  

On a January 1999 VA examination for hernia, the veteran 
reported a history of a left inguinal hernia repair in 1981 
and right inguinal hernia repairs in 1982 and 1992.  On 
examination, a recurrent right inguinal hernia was detected, 
which was considered reducible.  The diagnosis was that of 
right reducible, recurrent inguinal hernia.  

VA outpatient records dated in February 1999 show that the 
veteran was seen for complaints of pain in the back and left 
leg.  An examination revealed pain on flexion of the back and 
left knee.  Deep tendon reflexes were 1+ and symmetrical 
bilaterally in the lower extremities.  The pertinent 
assessment was that of myofascial back pain.  One record 
notes the veteran reported having a bilateral reducible 
hiatal hernia for which he did not want to see a surgeon at 
that time.  

In a February 1999 decision, the RO proposed a reduction, 
from 20 percent to no percent, for the service-connected 
postoperative residuals of recurrent bilateral inguinal 
hernias, to become effective on July 1, 1999.  

A February 1999 VA outpatient record indicates the veteran 
complained of having pain in the right groin and was 
evaluated for a right groin hernia.  On examination, a hernia 
was not felt.  The examiner did not recommend an operation at 
that time.  

An April 1999 VA outpatient record indicates the veteran 
complained of having low back pain and weakness in left lower 
extremity.  An examination revealed slight pain on deep 
palpation on the left side of the low back.  

In an April 1999 decision, the RO effectuated the proposed 
reduction, and a no percent rating was to be assigned for the 
postoperative residuals of recurrent bilateral inguinal 
hernias effective on July 1, 1999.  

In a May 1999 decision, the RO determined there was clear and 
unmistakable error in the February 1999 and April 1999 RO 
decisions, and assigned a 10 percent rating for the service-
connected postoperative residuals of recurrent bilateral 
inguinal hernias, effective on January 12, 1999.  

On a Pennsylvania Department of Welfare, Employability 
Assessment Form, dated in June 1999, Dr. Lisnyczyj indicated 
that the veteran was temporarily disabled (12 months or more) 
due to a temporary condition (the primary diagnoses given 
were herniated disc and lumbar radiculitis, left worse than 
right) and that such disability temporarily precluded any 
gainful employment. 

In a June 1999 statement, the veteran requested a temporary 
total disability rating for his service-connected low back 
disability.  He stated he was informed by his doctor that he 
would not be able to work for the next 12 months due to his 
back condition.  

A February 2000 report of an MRI of the lumbar spine, 
performed by Northeastern Pennsylvania MRI Imaging Center, 
revealed findings of a Grade I anterolisthesis of L5 on S1, 
mild retrolisthesis of L4 on L5, mild disc desiccation at L5-
S1, disc bulging due to the spondylolisthesis, lateral canal 
narrowing at L4-5 and L5-S1 (spondylolysis could not be 
excluded at this level), no significant acute focal disc 
herniation, L5 neural foraminal narrowing (moderate to marked 
on the right and mild to moderate on the left), and mild 
bilateral L4 neural foraminal narrowing.  

On an April 2000 VA orthopedic examination, the examiner 
stated that he had thoroughly reviewed the veteran's claims 
folder.  The veteran complained his pain was situated in the 
lumbar area and radiated down to the left lower extremity off 
and on, with numbness in the left lower extremity.  He did 
not describe any symptoms of weakness, fatigability, lack of 
endurance, motor incoordination, or bladder or bowel 
involvement.  He stated that he took anti-inflammatory 
medications as needed.  He reported that he could walk up to 
a mile without much problem and that his pain worsened after 
activities such as sitting for a prolonged period of time, 
bending forward, and climbing steps.  It was noted he had not 
had any surgical intervention and did not use any brace.  

On examination, his gait was cautious.  Regarding the lumbar 
spine, there was diffuse left paraspinal tenderness.  There 
was no external deformity or paraspinal spasm.  Active range 
of motion of the lumbar spine was that of flexion to 95 
degrees, extension to 20 degrees, lateral flexion to 35 
degrees on the left and 30 degrees on the right, and lateral 
rotation to 60 degrees.  A straight leg raising test was 
negative on the right side and 75 degrees on the left side.  
The impression was that of degenerative disc disease at L5-S1 
with Grade I spondylolisthesis at L5-S1.  

The examiner remarked that the veteran did not have any 
evidence of fatigability, lack of endurance, or motor 
incoordination with regard to his back, and estimated that 
during a flare-up the veteran's additional loss of motion was 
approximately 20 percent above the baseline.  

On an April 2000 VA neurological examination, the veteran 
described having a stabbing pain in his back, occasional 
numbness in the left leg, and an inability to move the left 
three toes.  Regarding bladder and bowel function, he 
reported that he had an occasional accident but emptied his 
bladder with increased frequency and had normal bowel 
function.  

On examination, there was normal muscle bulk, tone, and 
strength in all locations in the lower extremities.  Sensory 
examination was intact to all modalities.  The veteran 
claimed that he had decreased pinprick sensation in the sole 
of the left foot, but the examiner noted that in following 
the S1 dermatome the veteran could feel in the upper 
locations in the area of S1.  The veteran also claimed that 
he had decreased sensation at the level of the web area 
between the big toe and the second toe on the left side, but 
the examiner noted that sensation in the medial aspect of the 
leg (inner and outer) was intact.  Coordination and 
cerebellar function was normal.  There was a negative 
Romberg's sign.  He was able to walk on tiptoes and heels and 
perform a fair tandem walk.  Reflexes were 3+ for knee jerks 
and 2+ for ankle jerks with bilateral downward plantar 
responses.  

The spine was tender to palpation and percussion, and the 
veteran claimed tenderness in the lower region.  The examiner 
stated that the only remarkable feature was that the veteran 
seemed to have pain at the level of the lumbosacral area.  
The range of motion of the low back was that of extension to 
20 degrees, tilting to either side to 20 degrees, and 
rotation to either side to 20 degrees.  There were complaints 
of pain with motion.  

The impression was that the veteran had diffuse 
osteoarthritis with related pain.  The examiner stated that 
the degree of spondylolisthesis that was previously reported 
was slight (Grade I, which the examiner considered 
insignificant).  The examiner stated that the neurological 
examination was totally nonfocal and there was no deficit of 
any kind except for the limitations on movement of the 
lumbosacral area.  The examiner summarized that the veteran's 
main problem was chronic pain related to lumbosacral 
osteoarthritis and that there was no evidence of any 
neurological deficit.  

At a March 2001 hearing before the undersigned Member of the 
Board, the veteran testified that his inguinal hernias had 
recurred but that he did not want to undergo any more 
surgeries; that when his hernia came out (whenever he lifted 
something) he just pushed it back in place (i.e., he reduced 
it himself); that he had loss of sensation in his left leg, 
left toes, buttocks, and the lower part of his back; that he 
never underwent surgery for his back; that his movement was 
restricted due to his back pain and he had back spasms; and 
that his VA examinations were inadequate.  His mother 
testified as to the difficulties the veteran had had with his 
back and hernias and with physicians in obtaining adequate 
and accurate examinations.  

At the hearing, the veteran submitted additional medical 
records from the Pennsylvania Bureau of Disability 
Determination, dated in September 2000.  In an examination 
report, Edmund Popielarski, M.D., noted that the veteran had, 
among other unrelated ailments, an incisional hernia (which 
the veteran said was painful at that time).  The veteran also 
complained of low back pain radiating into the left leg with 
intermittent weakness and tingling.  He stated that he had 
difficulty walking more than a block on level ground and had 
to stop repeatedly to go up a flight of stairs.  He stated 
that his medications included Vicodin.  

On examination, there was a postoperative, large incisional 
scar in the midline of the abdomen (in the previous month the 
veteran had undergone abdominal surgery for gastroesophageal 
reflux disease).  He had pain on palpation of the area and 
had an incisional hernia in the upper portion of the 
incision.  On examination of the lumbosacral spine, there was 
paravertebral muscle spasm, bilaterally.  He was 
hyperreflexive in Achilles and ankle jerks bilaterally.  
Muscle strength was about 3 to 4 out of 5 in both legs with 
some decreased flexion and extension.  There was pain on 
palpation of the lower back.  Neurologically, there were no 
focal deficits.  There were no sensory deficits noted in the 
lower extremities.  He had a problem with gait and station, 
with some swagger to the gait and a slight limp.  The range 
of motion of the lumbar region was that of flexion and 
extension to 60 degrees and lateral flexion (left and right) 
to 10 degrees.  The pertinent diagnoses were those of 
postoperative pain with incisional hernia, lumbosacral spine 
radiculopathy, and gait and station disturbance secondary to 
decreased muscular strength and probable arthritis in the 
lumbosacral spine.  


II.  Analysis

The veteran claims that higher ratings are warranted for his 
service-connected spondylolisthesis at L5 with sciatica and 
postoperative residuals of recurrent bilateral inguinal 
hernia.  

A careful review of the claims file by the Board shows that, 
through its discussions in the rating decisions, Statements 
of the Case, and Supplemental Statements of the Case, the RO 
has notified him of the evidence needed to substantiate his 
claims.  The RO has also sent the veteran numerous letters 
advising him of the type of evidence required to complete his 
claims for higher ratings, and the veteran has responded by 
identifying all health care providers who have rendered 
treatment pertaining to the service-connected disabilities at 
issue.  

Additionally, the RO has obtained private treatment records 
(as requested by the veteran), afforded him hearings at the 
RO (in 1993 and 1996) and in Washington, D.C. (in 2001), and 
provided him with numerous VA orthopedic, neurological, and 
gastrointestinal examinations.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


A.  Spondylolisthesis at L5 With Sciatica

The veteran's service-connected spondylolisthesis at L5 with 
sciatica is evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under this Diagnostic Code, intervertebral disc syndrome is 
rated at 40 percent when severe, with recurring attacks and 
intermittent relief; and it is rated at 60 percent when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

After a review of the medical evidence, the Board finds that 
the veteran's low back disability does not meet the criteria 
for the assignment of a 60 percent rating under Diagnostic 
Code 5293.  As noted hereinabove, whether the appropriate 
rating for intervertebral disc syndrome is 40 percent or 60 
percent turns on whether his symptoms are severe or 
pronounced.  

The medical evidence regarding the nature of the veteran's 
low back disc disease is extensive.  VA and private medical 
records show that in recent years the veteran received 
outpatient treatment for chronic low back pain with 
intermittent radiation down into the left leg and foot, for 
which he took pain medication.  On a March 1992 VA 
examination, there was no muscle spasm.  On an October 1992 
VA examination, no neurologic deficit was detected.  On an 
August 1993 VA examination, the examiner stated that, 
although definite reflex change or muscle weakness was not 
detected, this did not necessarily rule out the possible 
presence of L5 radiculopathy (a subsequent VA EMG study in 
September 1993 revealed minor findings suggestive of an L4 
radiculopathy on the left and a private MRI scan of the 
lumbar spine in September 1993 showed degenerative disc 
disease at L4-5 and L5-S1, minimal forward subluxation of L5 
relative to S1, and mild disc herniation of the L5-S1 disc 
into the epidural fat).  

In November 1993, Dr. Gillick noted the veteran's pain was 
due to spondylolisthesis, and his examination of the veteran 
showed negative straight leg raising test, normal motor 
functioning, a decrease in sensation in the lower leg, and 
somewhat diminished reflexes.  VA outpatient records in 
December 1994 showed brisk reflexes in the lower extremities, 
mildly reduced sensation in the left foot, normal motor 
functioning, and paravertebral spasm.  

On VA examinations in March 1995, ankle jerks were 
demonstrable, there was no definite sensory deficit or muscle 
spasm in the spine, and there were active patellar and 
Achilles reflexes.  On VA examinations in March 1996, a 
straight leg raising test was slightly positive on the left, 
the left ankle jerk was quite diminished (however, one 
examination showed normal ankle jerks while yet another 
showed a very brisk Achilles reflex), there was numbness in 
the left lower leg, but no focal muscle atrophy or muscle 
spasm in the low back.  One of the VA examiners in March 1996 
concluded the veteran had no evidence of lumbosacral 
radiculopathy.  

On VA examinations in September 1997, deep tendon reflexes 
were normal.  There was no definite weakness or muscle 
atrophy in the left lower extremity or muscle spasm in the 
low back, and there was decreased sensation in the left lower 
extremity.  The diagnosis included that of probable chronic 
L4-5 radiculopathy on the left.  One examiner opined that 
such a condition could limit the veteran's physical 
activities to work of a light nature.  

On VA examinations in January 1998, there was no muscle spasm 
in the low back, muscle atrophy or deep tendon reflex 
deficits in the lower extremities, and there was a subjective 
decrease in sensation in the left lower extremity.  One 
examiner stated there was no neurologic disability.  

On a June 1998 VA examination, there was no muscle atrophy or 
muscle spasm in the lumbar area, and there were hyperactive 
patellar and Achilles reflexes.  On a July 1998 VA 
examination, there was no paraspinal muscle spasm.  Knee 
jerks were brisk while ankle jerks were slightly diminished 
on the left, and there was slight weakness and diminished 
sensation in the left leg.  The examiner opined the veteran 
had a mild disc problem involving the L4-5 nerve root on the 
left side.  

VA outpatient examinations in November and December 1998 did 
not show any back spasm or neurological deficit.  Dr. 
Lisnyczyj indicated in a June 1999 report that the veteran 
was temporarily disabled for one year due primarily to a 
herniated disc and lumbar radiculitis.  A private February 
2000 MRI report revealed in part a Grade I spondylolisthesis 
involving L4 to S1.  

On VA examinations in April 2000, there was paraspinal 
tenderness but no spasm, muscle bulk and strength in the 
lower extremities were normal.  Sensation was generally 
intact with some diminution detected in the left lower 
extremity, and there were normal ankle reflexes and brisk 
knee reflexes.  One examiner noted that there was no 
neurologic deficit except for limitations on movement of the 
lumbosacral spine.  

A September 2000 examination by Dr. Popielarski showed 
paravertebral muscle spasm bilaterally, hyperreflexive 
Achilles and ankle jerks, muscle strength of 3 to 4 out of 5 
in both legs, no sensory deficits in the lower extremities, 
and some problem with gait and station (swagger and limp).  
He diagnosed in part lumbosacral radiculopathy and 
gait/station disturbance due to decreased muscle strength and 
probable arthritis of the lumbosacral spine.  

These records demonstrate that overall the veteran's low back 
disc disease is not more than severe in degree.  On many 
occasions, the doctors detected minimal, if any, neurologic 
deficit in regard to the back disability.  The objective 
findings on the most recent examinations did not demonstrate 
a low back disc condition to a pronounced degree.  

Even when additional functional impairment during use or 
flare-ups is considered (an April 2000 VA examiner estimated 
that during a flare-up the additional loss of motion of the 
low back was approximately 20 percent above the baseline), 
the medical evidence indicates that overall impairment does 
not exceed that of severe (40 percent) intervertebral disc 
syndrome.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

In short, the evidence does not show pronounced 
intervertebral disc syndrome with persistent symptoms and 
little intermittent relief as required for the next higher 
rating of 60 percent under Code 5293.  The veteran's overall 
disability picture demonstrates no more than severe 
intervertebral disc syndrome, and thus a rating higher than 
40 percent under Code 5293 is not permitted.  

There is no other applicable code that would afford the 
veteran a rating higher than 40 percent for his low back 
disability.  His 40 percent disability rating is equivalent 
to the maximum allowable rating for limitation of motion of 
the lumbar spine (38 C.F.R. § 4.71a, Diagnostic Code 5292) or 
lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic Code 5295).  

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, 
however, the medical evidence shows that the veteran's lumbar 
spine is limited in motion but that it is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis is 
not warranted.  

In sum, there is no basis for a rating in excess of 40 
percent for the veteran's service-connected low back 
disability under any code of the VA's Schedule for Rating 
Disabilities.  As the preponderance of the evidence is 
against the claim for a rating higher than 40 percent 
currently assigned for the veteran's spondylolisthesis at L5 
with sciatica, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Postoperative Residuals of Recurrent Bilateral Inguinal 
Hernias

The record shows the veteran's service-connected hernia 
condition was rated at no percent effective in November 1983, 
as 100 percent disabling temporarily (based on convalescence 
from surgery) effective from June 17, 1992, as 20 percent 
disabling effective on September 24, 1992, and as 10 percent 
disabling effective on January 12, 1999.  

His service-connected postoperative residuals of recurrent 
bilateral inguinal hernia are currently evaluated at 10 
percent, as a result of a May 1999 RO decision assigning such 
rating.  Initially, the RO in a February 1999 decision 
proposed to reduce the prior 20 percent rating to no percent 
to become effective July 1, 1999.  The veteran was notified 
of this proposal in February 1999.  In an April 1999 RO 
decision, the disability rating was reduced to no percent 
effective July 1, 1999.  

In the May 1999 decision, the RO determined that the 
reduction to no percent was clearly and unmistakably 
erroneous and found the evidence instead supported a 10 
percent rating.  However, the RO's assignment of a 10 percent 
rating was made effective retroactively to January 12, 1999, 
and not July 1, 1999 as was originally proposed and told to 
the veteran.  

By regulation, a reduction in an assigned disability 
evaluation is permissible where it can be demonstrated, 
through the issuance by the RO of a proposal setting forth 
all material facts and reasons for a reduction, that such an 
action is warranted.  See 38 C.F.R. § 3.105(e).  

In reducing the rating, the RO must comply with the 
procedures of 38 C.F.R. § 3.105, to give the veteran an 
opportunity to submit additional evidence, and as to the 
effective date for reduction.  The 20 percent rating was in 
effect from 1992 to 1999, more than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, apply.  38 C.F.R. § 3.344(c).  

Under 38 C.F.R. § 3.344(a), several requirements must be met 
in order to reduce the rating.  For instance, there must be a 
review of the entire record of examinations and medical-
industrial history to ascertain whether the recent 
examination is complete; examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction; ratings for 
diseases subject to temporary and episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated; and although material improvement in the 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  

After reviewing the medical evidence, the Board finds that 
the prior 20 percent rating for the hernia condition was 
improperly reduced to 10 percent by the RO.  

The veteran's hernia condition had been rated as 20 percent 
disabling from September 1992 under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  Under this code, a no percent rating 
is assigned for an inguinal hernia that is small, reducible, 
or without true hernia protrusion, or for a hernia that is 
not operated but remediable.  A 10 percent rating is assigned 
for an inguinal hernia which is postoperative, recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is assigned for an inguinal hernia that is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss or not readily reducible.  A 60 
percent evaluation is assigned for an inguinal hernia that is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  A note to this Diagnostic Code states 
that 10 percent is added for bilateral involvement, provided 
the second hernia is compensable; this means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.  

The RO (in an April 1994 RO decision) assigned the veteran a 
20 percent rating effective on September 24, 1992 based on a 
private medical records (dated in June 1992 and February 
1994) and a VA examination (dated in February 1994) showing a 
right inguinal hernia repair in June 1992 and a postoperative 
recurrence of a right inguinal hernia in February 1994.  

There were no physical findings in the medical record from 
September 1992 to April 1994 showing a postoperative 
recurrence of a left inguinal hernia.  Subsequent medical 
evidence shows that, on a March 1996 VA examination, there 
was definite evidence of a recurrence of a right inguinal 
hernia.  On an April 1998 VA examination, the veteran 
complained of lumps in both groins, and the examiner detected 
a small, reducible right inguinal hernia which was 
remediable.  

A December 1998 VA outpatient record indicates that an 
examination revealed a recurrent inguinal hernia (it did not 
specify whether left or right) and that the veteran was 
diagnosed with a recurrent bilateral inguinal hernia.  A 
January 1998 VA outpatient notation indicates doctors had 
noted a recurrent right inguinal hernia.  

On a January 1999 VA examination, the veteran was found to 
have a recurrent right inguinal hernia that was reducible.  A 
VA outpatient record in February 1999 noted the veteran 
reported having a bilateral reducible hiatal [sic] hernia for 
which he declined to see a surgeon.  On a subsequent February 
1999 VA outpatient record, the veteran was evaluated for a 
right groin hernia and a hernia was not felt.  

The foregoing medical evidence shows that the veteran does 
not meet the criteria for a rating in excess of 20 percent 
under Code 7338.  The Board notes that the RO in the April 
1994 decision assigned a separate 10 percent rating for the 
right inguinal hernia, to be combined with the 10 percent 
rating for the left inguinal hernia.  

In this case, from September 1994 to 1999 the right inguinal 
hernia was the more severely disabling condition, and it was 
noted to be small and readily reducible, thus meeting the 
criteria for a 10 percent rating.  However, there were no 
physical findings showing postoperative residuals of a 
recurrent condition on the left side.  VA notations of a 
recurrent bilateral hernia condition in December 1998 and 
February 1999 were not supported by objective findings in the 
record.  In any case, the veteran was evaluated by the VA on 
an outpatient basis in February 1999 and an inguinal hernia 
was not felt.  

The evidence also demonstrates that the RO's reduction from a 
prior 20 percent to 10 percent in its May 1999 decision was 
improperly executed.  38 C.F.R. § 3.344.  In reducing the 
rating, the Board finds the RO did not completely comply with 
the procedures of 38 C.F.R. § 3.105, to give the veteran an 
opportunity to submit additional evidence, and as to the 
effective date for reduction.  The veteran was given an 
opportunity to submit additional evidence following the 
February 1999 notification of the proposed reduction to a no 
percent rating; he did not respond, and in an April 1999 RO 
rating action the no percent rating was to be made effective 
on July 1, 1999.  

The RO in a May 1999 rating action corrected its prior 
decisions and instead reduced the rating to 10 percent, but 
it made such rating effective retroactively on January 12, 
1999.  The veteran was clearly not given an opportunity to 
submit additional evidence for such action by the RO.  Thus, 
insofar as Board is restoring the prior 20 percent rating, 
the claim for a higher rating for his service-connected 
hernia condition is granted.   

As to whether the service-connected hernia condition warrants 
a rating higher than 20 percent, the Board finds that the 
medical evidence does not support the veteran's claim.  At 
his 2001 Board hearing, the veteran claimed he had recurrent 
bilateral hernia that he reduced himself (by pushing it back 
into place) but that he did not want to undergo further 
surgeries.  

On a private examination in September 2000, the only hernia 
detected was an incisional hernia from the veteran's then-
recent abdominal surgery for a gastroesophageal reflux 
problem.  The recent medical record does not show that the 
veteran's service-connected condition is postoperative 
recurrent.  As such, there is no basis for the assignment of 
a rating higher than 20 percent under Code 7338.  

In sum, the veteran's claim for a higher rating for his 
hernia condition is granted insofar as a 20 percent rating is 
restored, effective on January 12, 1999.  

Otherwise, the preponderance of the evidence is against the 
claim for a rating higher than 20 percent, and accordingly, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

An increased rating for the service-connected 
spondylolisthesis at L5 with sciatica is denied.  

The 20 percent rating for the service-connected postoperative 
residuals of recurrent bilateral inguinal hernias is 
restored, effective on January 12, 1999, subject to the 
regulations controlling disbursement of VA monetary benefits.   

A rating in excess of 20 percent for the service-connected 
postoperative residuals of recurrent bilateral inguinal 
hernias is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

